Per Curiam. This claim, arising out of the death of a fireman killed in the line of duty, seeks payment of compensation to the decedent’s beneficiary pursuant to the provisions of the "Law Enforcement Officers and Firemen Compensation Act”, [hereafter, "the Act”] Ch. 48, Sec. 281, et. seq., Ill.Rev.Stat., 1971. The court has carefully considered the application for benefits submitted on the form prescribed and furnished by the Attorney General; a written statement of the decedent’s supervising officer; and a report by the Illinois Attorney General’s office which substantiates matters set forth in the application. Based upon these documents and other evidence, the court finds as follows: 1. That the claimant Roseann Moran, is the wife of the decedent and is the beneficiary who was designated by him as stated in her application for benefits. 2. That the decedent, Timothy William Moran, was a fireman employed by the Chicago Fire Department and engaged in the active performance of his duties, within the meaning of §2(c) of the Act, on January 6, 1973. 3. That on said date, Fireman Moran was at the scene of a fire at the Forum Cafeteria, 64 W. Madison Street in Chicago. While Fireman Moran was inside the cafeteria fighting the blaze, the building collapsed covering him with debris. Fireman Moran died on January 6, 1973, and the coroner’s certificate of death recites the cause of death as "smoke inhalation (carbon monoxide asphyxia)”. 4. That Fireman Moran was killed in the line of duty as defined in §2(c) of the Act. 5. That the proof submitted in support of this claim satisfies all of the requirements of the Act, and the claim is therefore compensable thereunder. It Is Hereby Ordered that the sum of $10,000 (ten thousand dollars) be awarded to Roseann Moran as wife and designated beneficiary of the deceased fireman, Timothy William Moran.